                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. CR 99-40235-01-SBA
                                   8                    Plaintiffs,                         ORDER DENYING MOTIONS FOR
                                                                                            RECONSIDERATION OF
                                   9             v.                                         RESTITUTION
                                  10     DONALD TALLEY, II,                                 [Re: ECF 75]

                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13     UNITED STATES OF AMERICA,                           Case No. 4:97-CR-40113-DLJ-1
                                  14                    Plaintiffs,
                                                                                             [Re: ECF 21]
                                  15             v.
                                  16     DONALD BERNARD TALLEY,
                                  17                    Defendants.
                                  18

                                  19          On November 16, 2018, Defendant Donald Talley, II filed a letter with this Court
                                  20   requesting that his restitution payments in Case Nos. CR-99-40235 and 97-CR-40113 be
                                  21   permanently suspended or, in the alternative, paid directly to the Court. See ECF 75. On
                                  22   December 3, 2018, the Court construed the letter to be a motion for reconsideration of restitution
                                  23   and ordered that the Government file a response by January 11, 2019. For the following reasons,
                                  24   the motions are DENIED.
                                  25          Under 18 U.S.C. § 3613(b), Defendant’s “liability to pay restitution shall terminate on the
                                  26   date that is the later of 20 years from entry of judgment or 20 years after release from
                                  27   imprisonment of the person ordered to pay restitution.” Because Defendant is still imprisoned,
                                  28   this statutory requirement has not been met and his liability to pay restitution has not yet
                                   1   terminated. Moreover, Defendant fails to provide any facts to support a request to correct or

                                   2   amend the restitution judgment. See 18 U.S.C. §§ 3664(o)(1)(A), (C). Nor has Defendant

                                   3   sufficiently demonstrated that his economic circumstances have affected his ability to pay

                                   4   restitution. See id. § 3664(k). Because Defendant’s incarceration was contemplated when his

                                   5   restitution was imposed, this fact alone is not sufficient to warrant such a change. Cf. id. §

                                   6   3664(e) (burden on Defendant to prove financial status). Moreover, the Government has

                                   7   submitted evidence that Defendant had over $1,000 in his inmate trust account in 2018. See

                                   8   Vickers Decl. ISO Opp. ¶ 6, ECF 81, Case No. 99-CR-40235. Finally, to the extent Defendant

                                   9   challenges his participation in the Bureau of Prison’s Inmate Financial Responsibility Program

                                  10   (“IFRP”), his participation in the program is voluntary, see 28 C.F.R. § 545.11; he has not

                                  11   demonstrated that he exhausted his administrative remedies to challenge the program under the

                                  12   Prison Litigation Reform Act, 42 U.S.C. § 1997e(a), see Opp. 5–6; and the Ninth Circuit has
Northern District of California
 United States District Court




                                  13   specifically upheld the legality of the IFRP. See United States v. Lemoine, 546 F.3d 1042, 1050

                                  14   (9th Cir. 2008) (“[T]he BOP has the authority to encourage voluntary payments in excess of those

                                  15   required under the court's judgment by conditioning the receipt of certain privileges during the

                                  16   term of imprisonment on the inmate’s participation in the IFRP.”).

                                  17          Because Defendant has not otherwise demonstrated why he is entitled to a change in his

                                  18   restitution, the motions are DENIED.

                                  19

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: January 28, 2019

                                  23                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  24                                                    United States District Judge
                                  25

                                  26

                                  27

                                  28
                                                                                         2
